Case: 20-60592     Document: 00516278899         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 13, 2022
                                  No. 20-60592
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Fredy Alexis Alvarez-Noriega,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A077 241 773


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Fredy Alexis Alvarez-Noriega, a native and citizen of Honduras,
   petitions for review of the order of the Board of Immigration Appeals (BIA)
   affirming the decision of the immigration judge (IJ) denying his second
   motion to reopen.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60592       Document: 00516278899          Page: 2     Date Filed: 04/13/2022




                                     No. 20-60592


            When evaluating a denial of a motion to reopen, we review the BIA’s
   order but will also evaluate the IJ’s underlying decision to the extent it
   influenced the BIA’s opinion. Nunez v. Sessions, 882 F.3d 499, 505 (5th Cir.
   2018). A denial of a motion to reopen is reviewed under “a highly deferential
   abuse-of-discretion standard.” Ramos-Portillo v. Barr, 919 F.3d 955, 958 (5th
   Cir. 2019). Motions to reopen are disfavored, and the movant bears a heavy
   burden. Gonzalez-Cantu v. Sessions, 866 F.3d 302, 305 (5th Cir. 2017). We
   review factual findings under the substantial evidence test, meaning that this
   court may not overturn factual findings unless the evidence compels a
   contrary conclusion. Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994). Questions
   of law are reviewed de novo. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir.
   2007).
            Because Alvarez-Noriega failed to establish prima facie eligibility for
   an adjustment from temporary protected status (TPS) to legal permanent
   resident (LPR) based on his marriage to a U.S. citizen, the BIA did not abuse
   its discretion in denying his motion to reopen. See Sanchez v. Mayorkas, 141
   S. Ct. 1809, 1811 (2021) (holding that an alien who receives TPS after
   entering the United States without being lawfully admitted is not eligible to
   later obtain LPR); Mendias-Mendoza v. Sessions, 877 F.3d 223, 227 (5th Cir.
   2017) (holding that the BIA may deny a motion to reopen if the movant has
   not established a prima facie case for the underlying substantive relief
   sought). Regarding the other underlying relief he claims he is prima facie
   eligible for, because he failed to raise those issues in the first instance before
   the BIA, he has failed to exhaust his administrative remedies thereby
   depriving us of jurisdiction to review them. See Avelar-Oliva v. Barr, 954
   F.3d 757, 766 (5th Cir. 2020).
            Accordingly, Alvarez-Noriega’s petition for review is DISMISSED
   in part and DENIED in part. We need not reach his other issues on review.
   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts and



                                           2
Case: 20-60592     Document: 00516278899          Page: 3   Date Filed: 04/13/2022




                                   No. 20-60592


   agencies are not required to make findings on issues the decision of which is
   unnecessary to the results they reach.”).




                                         3